         Case 1:21-cr-00135-RBW Document 1-1 Filed 01/27/21 Page 1 of 5




                                   STATEMENT OF FACTS

        Your affiant, Daniel J. Senters, is a Special Agent with the Federal Bureau of Investigation
and assigned to the Washington Field Office. I am assigned to a Safe Streets Task Force that
investigates criminal enterprises and violent gangs for the Washington Field Office’s Northern
Virginia Resident Agency. Currently, I am tasked with investigating criminal activity in and
around the United States Capitol grounds that occurred on January 6, 2021. As a Special Agent, I
am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-cr-00135-RBW Document 1-1 Filed 01/27/21 Page 2 of 5




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       FBI Agents received a tip that Matthew Bledsoe had been part of the group that entered
the Capitol illegally. Upon following up, they received a video compilation in which Mr.
Bledsoe documents his participation and the participation of others in forcing entry into the
Capitol. One clip in this compilation shows Mr. Bledsoe and his companions immediately
outside an exterior door of the Capitol. An alarm can be heard blaring in the background.

       The companion wearing the fleece-lined white and gray hat says, “We’re going in!” The
camera pans to show a man in clear glasses, a red baseball hat, and a blue jacket who screams in
excitement. The video compilation ends with another video clip captured by a person out of
view of the camera where the crowd is chanting, “Stop the steal! Stop the steal!” as they march
through the halls of the Capitol.




        Matthew Bledsoe pictured above wearing a dark colored baseball cap and flag scarf was
identified. A complaint and arrest warrant was issued for him by U.S. Magistrate Judge Zia M.
Faruqui on January 13, 2021, for violating 18 U.S.C. § 1752(a)(1) and (2) and 40 U.S.C.
§ 5104(e)(2)(D),(G). Bledsoe was arrested on January 15, 2021 in Shelby County, Tennessee.

        Jack Jesse Griffith a.k.a. Juan Bibiano pictured above in the clear glasses, red baseball
hat, and blue jacket was also identified. An arrest warrant was issued for him by U.S. Magistrate
Judge Robin Meriweather on January 15, 2021, for violating 18 U.S.C. § 1752(a)(1) and (2) and
40 U.S.C. § 5104(e)(2)(D),(G). Griffith was arrested on January 16, 2021 in Gallatin, Tennessee.
         Case 1:21-cr-00135-RBW Document 1-1 Filed 01/27/21 Page 3 of 5




        As part of these investigations, FBI Agents received video surveillance footage from the
U.S. Capitol Police showing the inside of an entrance into the U.S. Capitol depicted in the
below-referenced video clip. Agents identified Bledsoe, Griffith, and the then unidentified male
wearing a fleece-lined white and gray hat in the U.S. Capitol Police video surveillance. Agents
identified them as the same three individuals depicted in the Bledsoe’s video compilation.




        FBI Agents received an online tip in which the informant reported seeing a local news
broadcast reporting Griffith's arrest and depicting a photograph of Griffith with the other
participants. The informant recognized the male wearing the fleece-lined white and gray hat who
was depicted with Griffith in the news story about Griffith’s arrest. Agents spoke with the
informant who explained it was acquainted with TORRENS and provided details about
TORRENS’ employment and home address. The informant identified a still image (see below)
from Bledsoe’s video, showing the male wearing the fleece-lined white and gray hat entering the
U.S. Capitol, as Eric Chase Torrens (“TORRENS”).
         Case 1:21-cr-00135-RBW Document 1-1 Filed 01/27/21 Page 4 of 5




         Law enforcement confirmed the identification of the male wearing the fleece-lined white
and gray hat as TORRENS by comparing his Tennessee state-issued driver’s license photo
against the still image above from Bledsoe’s video of TORRENS walking into the U.S. Capitol.
Law enforcement also confirmed the employment and residence information provided by the
informant. In addition to the informant’s identification and the driver’s license photograph
comparison, license plate readers photographed a vehicle and license plate registered to
TORRENS in the District of Columbia on January 5-7, 2021 – twice in the early morning of the
7th parked in Southeast D.C., once driving on the I395 off ramp leading to South Capitol Street,
S.W. on the 6th, and once driving on the I395 off ramp leading to South Capitol Street, S.W. on
the 5th.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Eric Chase Torrens violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Eric Chase Torrens
violated 40 U.S.C. § 5104(e)(2)(D),(G), which makes it a crime to willfully and knowingly (D)
utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb
the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct
         Case 1:21-cr-00135-RBW Document 1-1 Filed 01/27/21 Page 5 of 5




in that building of a hearing before, or any deliberations of, a committee of Congress or either
House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                    _________________________________
                                                    Daniel J. Senters
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this the 27th day of January 2021.

                                                                          2021.01.27
                                                                          14:13:16 -05'00'
                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    U.S. MAGISTRATE JUDGE
